Order filed April 13, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00371-CR
                                  ____________

                           DIXIE LUCEY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 167th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-DC-17-203933

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit Number
2, a DVD.
      The clerk of the 167th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit Number 2, a DVD, on or before April 20,
2020. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit Number 2,
a DVD, to the clerk of the 167th District Court.



                                               PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant